                                            Case 3:21-cv-04511-SI Document 12 Filed 09/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIVIA J. STRICKLIN,                               Case No. 21-cv-04511-SI
                                   8                    Plaintiff,
                                                                                            ORDER CONTINUING CASE
                                   9             v.                                         MANAGEMENT CONFERENCE
                                  10     UNITED STATES OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff called the Court’s courtroom deputy requesting the October 1, 2021 initial case

                                  14   management conference be postponed so plaintiff could continue looking for counsel. Plaintiff filed

                                  15   her complaint on June 2, 2021. To date, the complaint has not been served. Pursuant to FRCP 4(m)

                                  16   plaintiffs must serve the complaint within 90 days of when the complaint is filed giving plaintiff a

                                  17   deadline of August 31, 2021, which has come and gone.

                                  18          As such, the Court orders as follows:
                                  19      (1) The initial case management conference will no longer go forward on October 1 and instead

                                  20          will be set for January 14, 2022 at 2:30 pm.

                                  21      (2) The Court grants plaintiff a 90-day extension for plaintiff to serve the complaint, giving

                                  22          plaintiff until November 29, 2021 to serve the complaint on defendants. Service may be

                                  23          effected by any person who is not a party and who is at least 18 years of age, which means

                                  24          that plaintiff, as a party, may not effect service. If service of the summons and complaint is

                                  25          not made upon a defendant by November 29, 2021 and the summons and proof of service is

                                  26          not filed with the Court within 30 days thereafter, your action will, under Rule 4(m), be
                                  27          dismissed as to that defendant.

                                  28      (3) Failure to do these things within the designated time will result in the dismissal of your case
                                            Case 3:21-cv-04511-SI Document 12 Filed 09/21/21 Page 2 of 2




                                   1          under Rule 4(m) and Rule 41(b).

                                   2      (4) Plaintiff must review and comply with standing orders for the Northern District and Judge

                                   3          Illston.

                                   4          Finally, the Court recommends plaintiff reach out to the Northern District’s pro se litigant

                                   5   help desk. For additional information on procedures for litigating in Federal Court, pro se litigants

                                   6   are encouraged to contact the Court’s Legal Help Center (415) 782-8982 or sign up for an

                                   7   appointment with the Center at 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco,

                                   8   CA 94102.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 21, 2021

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       SUSAN ILLSTON
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
